EXHIBIT 10.22

ABAXIS, INC.
EXECUTIVE CHANGE OF CONTROL SEVERANCE PLAN

INTRODUCTION

The Board of Directors of Abaxis, Inc. recognizes that, as is the case with many
publicly held corporations, there exists the possibility of a Change of Control
of the Company. This possibility and the potential uncertainty it creates may
result in the loss or distraction of executives of the Company to the detriment
of the Company and its shareholders.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change of Control is perceived
as imminent, or is occurring, the Board should be free from concern that
executives might be distracted by the personal uncertainties and risks created
by the perception of an imminent or occurring Change of Control.

Further, the Board believes that it is consistent with the employment practices
and policies of the Company and in the best interests of the Company and its
shareholders to treat its executives whose employment terminates in connection
with or following a Change of Control fairly.

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and dedication to duty of its
executives and to seek to ensure the availability of their continued service,
notwithstanding the possibility, threat or occurrence of a Change of Control.

Therefore, in order to fulfill the above purposes, the following plan is hereby
adopted.

ARTICLE I
ESTABLISHMENT OF PLAN

As of the Effective Date, the Company hereby establishes a separation
compensation plan known as the Abaxis, Inc. Executive Change of Control
Severance Plan, as set forth in this document.

--------------------------------------------------------------------------------




ARTICLE II
DEFINITIONS

As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

(a) Affiliate. Any entity which controls, is controlled by or is under common
control with the Company.

(b) Annual Salary. The Participant’s regular annual base salary immediately
prior to his or her termination of employment, including compensation converted
to other benefits under a flexible pay arrangement maintained by the Company or
any Affiliate or deferred pursuant to a written plan or agreement with the
Company or any Affiliate, but excluding overtime pay, allowances, premium pay,
compensation paid or payable under any bonus or incentive plan of the Company or
any Affiliate or any similar payment.

(c) Board. The Board of Directors of Abaxis, Inc.

(d) Cause. With respect to any Participant, (i) the willful engaging in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise or (ii) the conviction of any felony or conviction of a misdemeanor
which impairs the Participant’s ability substantially to perform the
Participant’s duties with the Company. For purposes of this subsection, no act,
or failure to act, on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that Participant’s action or omission was in the best interest
of the Company.

(e) Change of Control. The occurrence of any of the following events:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (x)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the  combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (iii) below; or

2

--------------------------------------------------------------------------------




 

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

 

 

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

 

 

(iv) Approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

 

 

Notwithstanding the foregoing, to the extent necessary to satisfy the
requirements of Section 409A(a)(2)(A)(v) of the Code, any Change of Control that
does constitute a change in the ownership or effective control of the Company or
a change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A shall not constitute a Change of Control.

3

--------------------------------------------------------------------------------




(f) Code. The Internal Revenue Code of 1986, as amended from time to time, and
all applicable guidance promulgated thereunder.

(g) Committee. The Compensation Committee of the Board.

(h) Company. Abaxis, Inc. and any successor thereto.

(i) Date of Termination. The date on which a Participant ceases to be an
Employee of the Company and its Affiliates; provided, however, that a
Participant will not be treated as ceasing to be an Employee of the Company and
its Affiliates unless such Participant has experienced a “separation from
service” within the meaning of Section 409A. 

(j) Disability. A condition such that the Employee has terminated employment
with the Company and/or all participating Employers with a qualifying disability
and has immediately began receiving benefits from a long-term disability plan of
the Company or any participating Employer. 

(k) Effective Date.  July 25, 2006. 

(l) Employee. Any full-time, regular-benefit, non-bargaining employee of an
Employer.

(m) Employer. The Company or any Subsidiary which participates in the Plan
pursuant to Article VI hereof or, under the circumstances set forth in the third
sentence of Section 3.1 hereof, any Subsidiary or Affiliate described in such
sentence.

(n) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(o) Good Reason. With respect to any Participant, without such Participant’s
written consent, (i) the assignment to the Participant of any duties
inconsistent in any respect with the Participant’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities immediately before the Change of Control, or any other action
by the Company which results in a significant diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company or the Employer promptly after receipt of notice thereof
given by the Participant; (ii) any reduction in the Participant’s Annual Salary,
or annual target bonus opportunity, or any material reduction in other
compensation or employee benefits, as in effect during the 120-day period
immediately preceding the Change of Control (or as such amounts may be increased
from time to time), other than as a result of an isolated and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Participant; or (iii) the Company or the
Employer requiring the Participant to relocate his or her principal place of
business to a location which is more than fifty (50) miles from his or her
previous principal place of business.  For purposes of the Plan, any good faith
determination of “Good Reason” made by the Participant shall be conclusive.

4

--------------------------------------------------------------------------------




(p) Participant. An individual who is designated as such by the Board pursuant
to Section 3.1.

(q) Plan. The Abaxis, Inc. Executive Change of Control Severance Plan.

(r) Section 409A.  Section 409A of the Internal Revenue Code of 1986, as
amended, and all applicable guidance promulgated thereunder. 

(s) Separation Benefits. The benefits described in Section 5.2 that are provided
to qualifying Participants under the Plan. 

(t) Specified Employee.  This term shall have the same meaning as is ascribed to
such term under Section 409A. 

(u) Subsidiary. Any corporation in which the Company, directly or indirectly,
holds a majority of the voting power of such corporation’s outstanding shares of
capital stock.

(v) Target Annual Bonus Amount. The annual bonus that the Participant would have
received for the year in which his or her Date of Termination occurs, if the
target goals had been achieved.

ARTICLE III
ELIGIBILITY

3.1 Participation. Each of the individuals listed on Appendix A hereto shall be
a Participant in the Plan. Appendix A may be amended by a majority vote of the
Board from time to time to add or delete individuals as Participants. If a
Participant’s employment is transferred from an Employer to a Subsidiary or
Affiliate of the Company which is not a participating Employer under the Plan,
the provisions of the Plan will continue to apply to such Participant while
employed by such Subsidiary or Affiliate.

3.2 Duration of Participation. A Participant shall only cease to be a
Participant in the Plan as a result of an amendment or termination of the Plan
complying with Article VII of the Plan, or when he ceases to be an Employee of
any Employer, unless, at the time he ceases to be an Employee, such Participant
is entitled to payment of a Separation Benefit as provided in the Plan or there
has been an event or occurrence constituting Good Reason that would enable the
Participant to terminate his employment and receive a Separation Benefit. A
Participant entitled to payment of a Separation Benefit or any other amounts
under the Plan shall remain a Participant in the Plan until the full amount of
the Separation Benefit and any other amounts payable under the Plan have been
paid to the Participant.

5

--------------------------------------------------------------------------------




ARTICLE IV
CHANGE OF CONTROL BENEFITS

Upon the occurrence of a Change of Control, the vesting and exercisability of
one hundred percent (100%) of any unvested options or other unvested
equity-based instruments granted to the Participant by the Company under the
Abaxis, Inc. 2005 Equity Incentive Plan and any other equity programs sponsored
by the Company or any Affiliate shall immediately become vested and
exercisable.  The terms of this Article IV shall amend and supersede the terms
of any other agreement or instrument relating to the treatment of such
outstanding options and other unvested equity-based instruments upon or
following a Change of Control.

ARTICLE V
SEPARATION BENEFITS

5.1 Terminations of Employment Which Give Rise to Separation Benefits Under This
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Section 5.2 below if, at any time following a Change of Control and prior to
eighteen months following the Change of Control, the Participant’s Employment is
terminated (i) by the Company for any reason other than Cause, death, or
Disability or (ii) by the Participant within 90 days after the Participant has
knowledge of the occurrence of Good Reason.  Payment of any benefit contained in
this Article V shall not be made unless the Participant executes a release as
described in Section 5.5.

5.2 Separation Benefits.

(a) If a Participant’s employment is terminated in circumstances entitling such
Participant to Separation Benefits pursuant to Section 5.1, the Company shall
provide to such Participant Separation Benefits as set out below. 

 

(i) The Separation Benefits amount will be determined by the Participant’s
Annual Salary and Target Bonus level.

 

 

 

(ii)  After the Date of Termination and receipt of the release described in
Section 5.5, a lump sum cash payment as set forth in subsection (b) below shall
be made to the Participant.  Additionally, the Company shall provide to the
Participant the continued benefits as set forth in subsection (c) below, and the
redemption of stock options and other equity based instruments set forth in
subsection (d) below.  For purposes of determining the benefits set forth in
subsections (b) and (c), if the termination of the Participant’s employment is
for Good Reason based upon a reduction of the Participant’s Annual Salary,
opportunity to earn annual bonuses, or other compensation or employee benefits,
such reduction shall be ignored.  Timing of the payments will be subject to the
provisions of Section 5.6.

6

--------------------------------------------------------------------------------




(b) The cash lump sum referred to in Section 5.2 (a) shall be the aggregate of
the following amounts:

 

(i) For all Participants, the sum of (A) the Participant’s Annual Salary accrued
through the Date of Termination, and (B) any compensation previously deferred by
the Participant (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid and in
full satisfaction of the rights of the Participant thereto;

 

 

 

(ii) For all Participants, an amount equal to the product of two (2) times the
sum of (a) the Participant’s Annual Salary and (b) the Participant’s Target
Annual Bonus Amount.

(c) During the twenty four (24) month period following the Participant’s Date of
Termination, the Participant and his or her family shall be provided with
medical, dental, disability and life insurance benefits as if the Participant’s
employment had not been terminated; provided, that such benefits and the cost to
the Participant shall be no less favorable than under the programs in which the
Participant participated during the 120-day period immediately prior to the
Change of Control; provided, however, that if the Participant becomes reemployed
with another employer and is eligible to receive medical or other welfare
benefits under another employer-provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility. The Company shall pay the
cost of the benefit providers directly.  To the extent any benefits described in
this Section 5.2(c) cannot be provided pursuant to the appropriate plan or
program maintained for Employees, the Company shall provide such benefits
outside such plan or program at no additional cost (including, without
limitation, tax cost) to the Participant.

(d)  Any unvested options or other unvested equity-based instruments which were
accelerated pursuant to Article IV of the Plan that have not been exercised as
of the Participant’s Date of Termination shall be redeemed by the company in an
amount equal to the difference between the share price established in the Change
of Control transaction and the exercise price (if any) of the instrument.  The
proceeds will be paid in a lump sum cash payment to the Participant. 

5.3 Other Benefits Payable. To the extent not theretofore paid or provided, the
Company shall timely pay or provide (or cause to be paid or provided) to a
Participant entitled to the Separation Benefits, any other amounts or benefits
required to be paid or provided to the Participant or which the Participant is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its Affiliates, but excluding any severance pay or
pay in lieu of notice required to be paid to such Participant under applicable
law or any other severance pay plan or policy of the Company or any Employer. 

7

--------------------------------------------------------------------------------




5.4 Certain Additional Payments by the Company.

(a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company or its Affiliates to or for the benefit of a
Participant (whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise, but determined without regard to any
additional payments required under this Section 5.4(a)) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties (but not any federal,
state, or local income or employment taxes) are hereinafter collectively
referred to as the “Excise Tax”), then the Participant shall be entitled to
receive an additional payment (an “Excise Tax Reimbursement Payment”) equal to
the amount of the Excise Tax. 

Notwithstanding anything herein to the contrary, any Excise Tax Reimbursement
Payment made under this Plan shall not be eligible for any reimbursement,
gross-up or other payment by the Company or its Affiliates. 

(b) All determinations required to be made under this Section 5.4, including
whether and when a Excise Tax Reimbursement Payment is required and the amount
of such Excise Tax Reimbursement Payment and the assumptions to be utilized in
arriving at such determination, shall be made, at the Company’s sole discretion,
either by the Company’s outside independent public accounting firm or by the
Committee’s independent compensation consulting firm (collectively referred to
as the “Firm”) which shall provide detailed supporting calculations both to the
Company and the Participant within 15 business days of the receipt of notice
from the Participant that there has been a Payment, or at such other time as is
reasonably requested by the Company. All fees and expenses of the Firm shall be
borne solely by the Company. Any Excise Tax Reimbursement Payment, as determined
pursuant to this Section 5.4, shall be paid by the Company to the Participant as
soon as administratively practicable after the receipt by the Company of the
Firm’s written determination. Any determination by the Firm shall be binding
upon the Company and the Participant. 

5.5 Release.  The Participant, to be eligible to receive any benefit under this
Article V, must execute a complete and general release of any and all of his
potential claims (other than for vested benefits described in this Plan or any
other vested benefits with the Company and/or its affiliates) against the
Company, any of its affiliated companies, and their respective successors and
any officers, employees, agents, directors, attorneys, insurers, underwriters,
and assigns of the Company, its affiliates and/or successors, is an express
condition of the Participants right to receive payments, vesting, and benefits
hereunder. The Executive shall be required to execute a Waiver and Release
Agreement which documents the release required under this Section 5.5, the form
of which shall be provided to the Participant by the Company.

8

--------------------------------------------------------------------------------




5.6 Timing of Payments. 

(a) Payments pursuant to Sections 5.2(b), 5.2(d) and 5.3 will be made within ten
(10) business days of the receipt of the release described in Section 5.5 and
the Date of Termination, subject to Section 5.6(c) hereof. 

(b) Payments pursuant to Sections 5.2(c), and 5.4 will be made by the Company in
its normal course of business, subject to Section 5.6(c) hereof. 

(c) Notwithstanding any provision in this Plan to the contrary, if a Participant
is a Specified Employee, no distribution subject to the special Specified
Employee distribution rules under Section 409A shall be made to such Participant
until no earlier than six months and one day after such Participant’s Date of
Termination. 

ARTICLE VI
PARTICIPATING EMPLOYERS

Any Subsidiary of the Company may become a participating Employer in the Plan
following approval by the Company. The provisions of the Plan shall be fully
applicable to the Employees of any such Subsidiary who are Participants pursuant
to Section 3.1.

ARTICLE VII
SUCCESSOR TO COMPANY

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.  In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
term “Company,” as used in this Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.

9

--------------------------------------------------------------------------------




ARTICLE VIII
DURATION, AMENDMENT AND TERMINATION

8.1 Duration. This Plan shall continue in full force and effect until the
earlier of termination by the Board pursuant to Section 8.2, below or the time
at which all Participants who become entitled to any payments hereunder shall
have received such payments in full.

8.2 Amendment or Termination. The Board may amend or terminate this Plan at any
time in any manner that it deems appropriate. Any amendment or termination of
this Plan by the Board shall be made by action of the Board in accordance with
the Company’s charter and by-laws and applicable law.

8.3 Section 409A Compliance.  The Company intends for this Plan either to
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Plan shall be construed and interpreted accordingly. 
Notwithstanding any provision in this Plan to the contrary, if this Plan either
fails to satisfy the requirements of Section 409A or is not exempt from the
application of Section 409A, then the Board shall, in its sole discretion and
without the consent of any Participant, either amend or clarify this Plan in any
manner as the Board deems necessary or appropriate so that this Plan either
satisfies the requirements of Section 409A or is exempt from the application of
Section 409A.

10

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS

9.1 Full Settlement. The Company’s obligation to make the payments provided for
under this Plan and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment. The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which a Participant may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Participant or others of
the validity or enforceability of, or liability under, any provision of this
Plan or any guarantee of performance thereof (including as a result of any
contest by the Participant about the amount of any payment pursuant to this
Plan), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.

9.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Participant’s Employer any obligation for the
Participant to remain an Employee or change the status of the Participant’s
employment or the policies of the Company and its affiliates regarding
termination of employment.

9.3 Confidential Information. Each Participant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the
Participant during the Participant’s employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Participant or representatives of the Participant in
violation of this Plan). After termination of a Participant’s employment with
the Company, the Participant shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 9.3 constitute a basis for deferring or withholding
any amounts otherwise payable under this Plan.

9.4 Unfunded Plan Status. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Section 401 of ERISA. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

11

--------------------------------------------------------------------------------




9.5 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9.6 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of California, without
reference to principles of conflict of law, except to the extent pre-empted by
Federal law.

9.7 Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of a Participant, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

9.8 Taxes.  The Company shall make provision for the reporting and withholding
of any federal, state and local taxes that may be required to be reported and
withheld with respect to the payment of benefits pursuant to the terms of this
agreement and shall pay amounts withheld to the appropriate taxing authorities
or determine that such amounts have been reported, withheld and paid by the
Company.

9.9 Participant’s Successors. Without the written consent of the Company,
Participant shall not assign or transfer any right or obligation under this
Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Plan and all rights of Participant hereunder shall inure to the
benefit of, and be enforceable by, Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

9.10 Arbitration.

(a) Any dispute or controversy arising out of, relating to, or in connection
with this Plan, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Alameda County, California, in accordance with the National Rules for
the Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

12

--------------------------------------------------------------------------------




(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Participant hereby consents to the personal
jurisdiction of the state and federal courts located in California for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.

(c) The Company and Participant shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses.

(d) Participant understands that nothing in this Section modifies Participant’s
at-will employment status. Either Participant or the Company can terminate the
employment relationship at any time, with or without cause.

(e) PARTICIPANT HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  PARTICIPANT UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF PARTICPANT’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

 

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

 

 

 

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;

 

 

 

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

13

--------------------------------------------------------------------------------




APPENDIX A

ABAXIS, INC
EXECUTIVE CHANGE OF CONTROL SEVERANCE PLAN

Participants
(As of July 18, 2006)

PARTICIPANT NAME

 

TITLE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Clinton H. Severson

 

Chairman, President and Chief Executive Officer

Alberto R. Santa Ines

 

Chief Financial Officer and Vice President of Finance

Robert B. Milder

 

Chief Operations Officer

Vladimir E. Ostoich, Ph. D.

 

Vice President of Government Affairs and Vice President of Marketing for the
Pacific Rim

Kenneth P. Aron, Ph. D.

 

Vice President of Research and Development

Christopher Bernard

 

Vice President of Marketing and Sales, Medical Market

Martin Mulroy

 

Vice President of Marketing and Sales, Veterinary Market

14

--------------------------------------------------------------------------------